Opinion by
Tilson, J.
It was stipulated that the merchandise in question consists of hats or hoods, not blocked or trimmed, and the manufacture of same was described. It appeared therefrom that rolls or sheets of colored paper are cut into strips of narrow width, the width depending upon the fineness of the texture desired for the finished articles; after due processes it is put up in skeins which are then woven into hats or hoods. The skeins also have other substantial uses in the formation of other articles, such as woven paper cloth. Counsel for the plaintiff relied principally upon the case of Poons v. United States (26 C. C. P. A. 310, C. A. D. 33). However, the court stated that the portion quoted by plaintiff might have been considered as supporting to some extent, but for the fact that later in the same decision the appellate court stated, among other things:
If you start with paper and finish with an article in which paper is the component material of chief value, it is immaterial if in the process of manufacturing the article a completely manufactured article, which is in the form of material for future manufacturing efforts, results.
In view of the stipulation and the cited decision (in which the hats involved were imported during the life of the 1922 act) and the fact that in paragraph 1504 of the present act Congress inserted the present contested provision for hats wholly or in chief value of paper, the court overruled the protest on the authority of the said Poons case.